DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 16, the prior art of record, Daojian (WO 2017/035726) teaches an antenna (Figs. 2 and 7 and Abstract), comprising a oscillator assembly (Figs. 2 and 7 and Abstract), comprising a balun supporting component comprising balun supporting plates 203 (Figs. 2 and 7 and Abstract), one of which being assembled with the other in a cross arrangement, each of the balun supporting plates comprising a first surface and a second surface opposite to the first surface, the first surface of each of the balun supporting plates comprising a feeder line, the second surface of each of the balun supporting plates comprising a first filtering branch, the feeder line of each of the balun supporting plates being disposed on the other side of the other balun supporting plate (Figs. 2 and 7 and Abstract); and a baseplate disposed on the balun supporting component (Figs. 2 and 7 and Abstract).
Choi (US 2012/0146871) teaches an antenna (Fig. 1, Sections 0022 and 0025, and Claims 5-6), comprising a reflector (Fig. 1, Sections 0022 and 0025, and Claims 5-6); a high-frequency oscillator assembly (Fig. 1, Sections 0022 and 0025, and Claims 5-6) comprising a balun supporting component comprising balun supporting plate, each of the balun supporting plates comprising a first surface and a second surface opposite to the first surface, the first surface of each of the balun supporting plates (Fig. 1, Sections 0022 and 0025, and Claims 5-6).
Le (US 2020/0335881) teaches an antenna (Fig. 5 and Sections 0054-0055, 0057-0058, 0060, and 0065-0070), comprising a high-frequency oscillator assembly (Fig. 5 and Sections 0054-0055, 0057-0058, 0060, and 0065-0070), comprising a balun supporting component comprising balun supporting plates, one of which being assembled with the other in a cross arrangement, each of the balun supporting plates comprising a first surface and a second surface opposite to the first surface, the first surface of each of the balun supporting plates (Fig. 5 and Sections 0054-0055, 0057-0058, 0060, and 0065-0070); and a baseplate disposed on the balun supporting component, comprising a plurality of oscillator arms, the feeder lines of each of the balun supporting plates being electrically connected with the corresponding oscillator arms respectively (Fig. 5 and Sections 0054-0055, 0057-0058, 0060, and 0065-0070).
The prior art of record fails to teach a base station antenna, comprising a reflector; and a high-frequency oscillator assembly, comprising a balun supporting component comprising two balun supporting plates, one of which being assembled with the other in a cross arrangement, each of the balun supporting plates comprising a first surface and a second surface opposite to the first surface, the first surface of each of the balun supporting plates comprising a feeder circuit comprising a transmission line and a feeder line, the second surface of each of the balun supporting plates comprising a first open-circuit filtering branch, the transmission line of each of the balun supporting plates being disposed on one side of the other balun supporting plate, the feeder line of each of the balun supporting plates being disposed on the other side of the other balun supporting plate, the first open-circuit filtering branch and the feeder line of each of the balun supporting plates being electrically connected; and a baseplate disposed on the balun supporting component, comprising a plurality of oscillator arms, the feeder lines of each of the balun supporting plates being electrically connected with the corresponding oscillator arms respectively; wherein one ends of the transmission line and the feeder line are close to the baseplate; the horizontal distance between any point on the outermost edge of the transmission line and the other balun supporting plate is decreasing along a direction from one end of the balun supporting plate away from the baseplate toward one end of the balun supporting plate close to the baseplate; wherein the high-frequency oscillator assembly is disposed on the reflector.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-15 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li discloses a cavity-based dual-band filtering Balun.  Li’462 discloses a miniaturized dual polarized based station antenna.  Kim discloses a balun.  Gabriel discloses a dual polarized dipole antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/25/2022